Great Plains EnergyMidwest Investor MeetingsApril 2 - 3, 2009 Ellen Fairchild Director - Investor Relations 816-556-2083 ellen.fairchild@kcpl.com Michael Cline Vice President - Investor Relations And Treasurer 816-556-2622 michael.cline@kcpl.com 1 FORWARD-LOOKING STATEMENTS Statements made in this report that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date whenmade. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and othermatters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, the registrants are providing anumber of important factors that could cause actual results to differ materially from the provided forward looking information. These important factors include: futureeconomic conditions in regional, national and international markets and their effects on sales, prices and costs, including, but not limited to, possible furtherdeterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesalemarkets; market perception of the energy industry, Great Plains Energy, KCP&L and KCPL Greater Missouri Operations Company (“GMO”); changes in businessstrategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limitedto, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates KCP&L and GMO can charge for electricity;adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air andwater quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capitaland the effects on nuclear decommissioning trust and pension plan assets and costs; credit ratings; inflation rates; effectiveness of risk management policies andprocedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retailchoice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including, but not limited to,weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achieve generation planning goals andthe occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacityand environmental projects; nuclear operations; workforce risks, including, but not limited to, retirement compensation and benefits costs; the ability to successfullyintegrate KCP&L and GMO operations and the timing and amount of resulting synergy savings; and other risks and uncertainties. This list of factors is not all-inclusivebecause it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s most recent quarterly report onForm 10-Q or annual report on Form 10-K filed with the Securities and Exchange Commission. Any forward looking statement speaks only as of the date on which suchstatement is made. Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of newinformation, future events or otherwise. Forward Looking Statement Overview / Recent Developments 3 Regulated vertically integrated electric utility operations: •$7.9 billion in assets* •$1.7 billion in revenues* •$1.4 billion market cap - NYSE:GXP •Approx. 820,000 customers in KS and MO •Low retail utility rates •Total generation capacity of over 6,000 MWs Solid Midwest electric utility - KCP&L Brand Capable, experienced management team Investment grade credit rating Building a platform for long-term earnings growth: Additions to rate base Synergies from Aquila transaction MO & KS regulatory process Annualized dividend of $0.83/share * Based on year-end 2008 financial statements filed in 10K dated February 27, Great Plains Energy Business Overview 4 Renewed focus on our utility roots: Sale of Strategic Energy Acquisition of Aquila Significant Progress on our Comprehensive Energy Plan 2008 - A Transformational Year…… 5 Growing economic and financial market uncertainty anddeterioration have imposed increasing constraints on availability ofinternal capital and cost of external capital Internal –Customer demand growth significantly lower than historical levels –Cost increases / regulatory lag External –Volatile capital markets –Significant increase in cost of capital ……And a Challenging Year 6 Long-term
